Case 19-30761   Doc 95   Filed 07/28/20 Entered 07/28/20 15:32:56   Desc Main
                           Document     Page 1 of 5
Case 19-30761   Doc 95   Filed 07/28/20 Entered 07/28/20 15:32:56   Desc Main
                           Document     Page 2 of 5
Case 19-30761   Doc 95   Filed 07/28/20 Entered 07/28/20 15:32:56   Desc Main
                           Document     Page 3 of 5
Case 19-30761   Doc 95   Filed 07/28/20 Entered 07/28/20 15:32:56   Desc Main
                           Document     Page 4 of 5
Case 19-30761   Doc 95   Filed 07/28/20 Entered 07/28/20 15:32:56   Desc Main
                           Document     Page 5 of 5
